Citation Nr: 0521895	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  00-10 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The appellant perfected 
an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant contends that the veteran is entitled to 
special monthly compensation because he requires total 
nursing care.  The medical evidence indicates that he does 
require total nursing care for disabilities that include 
advanced Parkinson's disease, end stage dementia, congestive 
heart failure, cerebrovascular disease with transient 
ischemic attacks, and a stroke with post-stroke spasticity, 
as well as his service-connected seizure disorder.  In a 
March 2004 statement the appellant claimed entitlement to 
service connection for Parkinson's disease, which she 
contends is secondary to his service-connected seizure 
disorder.  This issue is inextricably intertwined with the 
issue of his entitlement to special monthly compensation, and 
has not yet been adjudicated by the RO.

In a June 2005 statement the appellant also requested copies 
of all "issues on appeal" as well as the supporting medical 
evidence.  On remand the RO will have the opportunity to 
provide her the documents she requested.

Accordingly, the case is remanded for the following:

1.  After undertaking any development 
deemed appropriate, the RO should 
adjudicate the issue of entitlement to 
service connection for Parkinson's 
disease.  

2.  If the issue of entitlement to 
special monthly compensation remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


